Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Based on Applicant’s amendments filed 11/27/2020, the Examiner has withdrawn the previous prior art rejections and 101 rejection. 
	In particular with respect to the 101 rejection, in view of Applicant’s amendments filed 11/27/2020, the Examiner finds the claims no longer recite one of the enumerated groupings of abstract ideas in the 2019 Revised Patent Subject Matter Eligibility “2019 PEG.” 
	 Further, even if the claims did recite an abstract idea in one of the enumerated groupings of abstract ideas, the examiner additionally finds the claims now integrate an abstract idea into a practical application, since the claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field as detailed in the updated 2019 USPTO PEG guidance (see October 2019 Update: Subject Matter Eligibility pages 12-13).  Since the specification recites how the implementation of a stateless approach by using a formula to compute a throttling factor improves upon traditional online advertising pacing or budget exhaustion methods (see specification at paragraphs 0091-0095) and that improvement discussed in the specification is now reflected in Applicant’s claims as amended on 11/27/2020. 
	The October 2019 Update: Subject Matter Eligibility pages 12-13 states the following with respect to an improvement in the functioning of a computer or an improvement to other technology or technical field (cited herein): 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). 
	The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted 74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

	Therefore from the above since the specification discloses the improvement, the claims reflect the improvement, and “examiners are not expected to make a qualitative judgment on the merits of the asserted improvement”, the 101 rejection has been withdrawn. 
	Further additionally MPEP 2106.05(a) referenced above in the October 2019 Update pages 12-13, states the following: 

	“An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP §2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.” 

	Additionally the Examiner finds the claims are integrated into a practical applications since the claims cover a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, as amended. 
	Therefore based on the above, the Examiner withdraws the previous 101 rejection. 
	
2.	The following is an examiner’s statement for reasons for allowance: 
	

	a.	Els (United States Patent Application Publication Number: US 2015/0170222) teaches a method and system for pacing the display of advertisements according to pacing factors that are based on advertisements won (see abstract 0027-0028, and 0032)
	 b.	 Daito et al. (United States Patent Application Publication Number:
US 2014/0337125) teaches systems and methods for optimizing impression bids for a real-time bidding advertising campaign (see abstract)
	c. 	Jalali et al. (United States Patent Application Publication Number:
US 2015/0134462) teaches a system for dynamic bid price selection based on applying a bid multiplier to a base bid price (see abstract)
	d. 	Deng et al. (United States Patent Application Publication Number: US
2016/0275571) teaches pacing the serving of a content item according to a budget (See abstract and title)
	e. 	Bhalgat et al. (United States Patent Application Publication Number:
US 2016/0292714) teaches evenly presenting content items from a campaign over a time interval by modifying bid amounts associated with the content items (see title)
	f. 	Fugua et al. (United States Patent Application Publication Number:
US 2017/0330243) teaches providing bid recommendations for budget constrained campaigns (see title and abstract)
	g. 	Chen et al. (United States Patent Application Publication Number: US
2012/0253926) teaches systems, methods, and computer readable medium for allocating a minimum number of impressions to a content item in order to satisfy a delivery goal for the content item during a certain period of time (see abstract)
	h.	Vassilvitskii et al. (United States Patent Application Publication Number: US 2014/0006141) teaches optimized bid pacing by determining if the predicted spending follows a spending curve and if not adjusting the spending rate (see abstract and Figures 5 and 7) 
	i.	Jalali et al. (United States Patent Application Publication Number: US 2015/0112795) teaches efficient advertising budget pacing based on dividing bidding opportunities into different time periods (see abstract) 
	j.	Jalali et al. (United States Patent Application Publication Number: US 2015/0134462) teaches advertisement bid pricing based on pacing factors associated with a time period (see abstract)  
	k.	Deng et al. (United States Patent Application Publication Number: US 2016/0275571) teaches pacing the serving of a content item based on win rate of an advertisement (see abstract) 
	l.	Venkataraman et al. (United States Patent Number: US 9,734,460) teaches participation probabilities of content items in content item selection processes are adjusted based upon predicted performance measures (see abstract) 
	m.	Xu et al. (United States Patent Number: US 10, 068,247) teaches pacing control for online ad campaigns with the use of budget allocations (see abstract) 
Talja (United States Patent Number: US 10,135,745) teaches adjusting pacing based on number of impressions planned vs the actual number of impressions at a given time (see Figure 2C and Figure 5) 
	o.	Els et al. (United States Patent Number: US 10, 282, 758) teaches automating biding for ads based on generated price curves (see abstract) 

	As shown above there are many different ways to perform ad pacing or advertisement budget exhaustion, however the prior art does not alone or in combination to render obvious the specific implementation or combination of elements of ad pacing or advertisement budget exhaustion as recited in Applicant’s independent claims.
	Therefore the claims are allowed. 

	With respect to the cited prior art of Els (United States Patent Application Publication Number: US 2015/0170222) in the previous office action, the Examiner finds Els to read on many of Applicant’s limitations including: 
	As per claim 1, Els teaches One or more storage media storing instructions for generating throttling factors using a stateless operation, wherein the instructions , when executed by one or more processors, cause: (see paragraph 0020).
	Examiner’s note: as to the amended “using a stateless operation”, Els is consistent with Applicant’s specification that defines a stateless operation as the following in paragraphs 0091-0092 cited herein “Embodiments provide one or more of the following benefits over current approaches for controlling resource consumption in a computing environment. One benefit is that calculating a throttling factor based on a current resource usage, a target resource usage, and a bandwidth is a stateless operation. In another approach, if a current resource usage is determined to be greater than a target resource usage, than a previous throttling factor (PTF) that was calculated previously for the content delivery campaign is increased ( e.g., PTF* 1.1 ); else, the PTF for the content delivery campaign is decreased (e.g., PTF*0.9). Because embodiments involve a stateless operation, a slow start is not required. A "slow start" (which may be implemented in a stateful implementation) is the idea that at the beginning of the day, all content delivery campaigns reset their throttle rate to a large value (like 90%) for IO minutes and then is allowed to change. This is only really necessary in a stateful implementation because an initial state must be set. With a proportional (stateless) approach, a throttling factor can be computed using a formula described herein. In other words, the proportional approach does not require any special initialization.”  Specifically Els does not require as discussed above at the beginning of the day all content delivery campaigns reset their throttle rate to a large value (like 90%) for 10 minutes and then is allowed to change.  Further if the previous throttling factor was 5 in Els (e.g. changing from 30 to 25 see Examiner’s note: from Non-Final Office Action 8/27/2020 on pages 12-13 with respect to the prior art), Els does not teach calculating the new throttling factor by some multiplier of 5 for example 2x5 etc. Therefore Els is consistent with Applicant’s specification. 
	Receiving, over a computer network, from a client device, at a content delivery system, a request for one or more content items; in response to receiving the request, the content delivery system: identifying a plurality of content delivery campaigns that includes a content delivery campaign; (see paragraphs 0026 and 0041).
	Determining for the content delivery campaign, a first target resource usage for a particular point in time; determining, for the content delivery campaign, a first current resource usage for the particular point in time; determining a first bandwidth associated with the first target resource usage at the particular point in time, wherein the first bandwidth is, at the particular point in time, a first range of resource usage values that includes the first target resource usage; based on a first difference between the first current resource usage and one or more boundaries of the first bandwidth and not based on a previous throttling factor that was previously calculated for the content delivery campaign, calculating a throttling factor; based on the throttling factor, determining a probability of the content delivery campaign participating in a first content item selection event; (see paragraphs 0028-0029). 
	Examiner's note: here "bandwidth" is the system using the pacing threshold value of for example 30, and "throttling factor'' is changing the pacing threshold value, based on previous data, to for example 25 which means it now includes bidding on ads with the score of 25, 26, 27, 28, 29, or 30 where previously only ads with a score of 30 were bid on. Bandwidth while in the example provided above is 30 could be any number on the scale of used in Els (see paragraph 0028). It is additionally noted that bandwidth as recited in the claims and as detailed in the specification is not with respect to capacity for the amount of data that can be transferred like as in internet bandwidth but rather it instead relates to a factor for an adjustment calculation (see paragraph 0011). This is further shown in the dependent claims that further define the recited bandwidth. Further Els is consistent with Applicant’s specification regarding stateless operation or more specifically the amended limitation of “and not based on a previous throttling factor that was previously calculated for the content delivery campaign” as detailed in the Examiner’s note in the preamble above. 
	Receiving, from a second client device, at the content delivery system, a second request for one or more content items; in response to receiving the second request, the content delivery system: identifying a second plurality of content delivery campaigns that includes the content delivery campaign; (see paragraphs 0026 and 0041)
	Examiner’s note: for example the second client device request (e.g. another user requesting an ad) can come at a different day therefore the information used to present ads (e.g. to the first client device) as discussed in paragraph 0026 has change since the previous day. 
	Determining, for the content delivery campaign, a second target resource usage for a second point in time that is after the particular point in time; determining, for the content delivery campaign, a second current resource usage for the second point in time (see paragraphs 0028-0029).
	While Els teaches not participating in a selection or bidding advertisement event if the advertisement campaign is meeting its goal (see paragraph 0032), Els also teaches if the system is having no problem meeting its goals (e.g. being the most selective) it is not a range of values rather one value for example 20 (see paragraph 0028) as well as not calculating an adjustment factor like the bandwidth which is contrary to the last two limitations of Applicant’s independent claims (see paragraphs 0032 and 0028), therefore Els does not as amended teach determining a second bandwidth associated with the second target resource usage at the second point in time, wherein the second bandwidth is, at the second point in time, a second range of resource usage values that includes the second target resource usage; based on the current resource usage being greater than the second range of resource usage values of the second bandwidth and not based on the throttling fact that was previously calculated for the content delivery campaign, determining that the content delivery campaign is not to participate in a second content item selection event, when viewed in combination with Applicant’s other claim language in claim 1. Modifying Els 
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements for Reasons for Allowance.” 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621